DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claims 1, 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how measured data is related to big data and collected data. It is unclear to ascertain how deep learning-based diagnosis is employed based on big data when there is not teaching how the big data is calculated or attained.   Such ambiguity makes the claims indefinite. Applicant need to clarify all the independent claims in relation to issues that were raised for proper examination. 
All dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant) for the same reasons provided for their respective independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8, 11-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (U.S. Pub. No. 2018/0182187 A1) and and LEE (U.S. Pub. No. 2021/0094553 A1). .


As per claim 1 Tong disclosed an information sharing platform of providing bidirectional vehicle state information between a driver and a vehicle (paragraph. 133) {Display 1121 projects or displays images of a graphical planning board. Keyboard 1122 may be a conventional alphanumeric input device for communicating information between computer system 1100 and computer operator(s). Another type of user input device is cursor control device 1123, such as a conventional mouse, touch mouse, trackball, or other type of cursor for communicating information between system 1100 and user(s)}, the information sharing platform comprising: a communication controller configured to collect measured data and vehicle Controller Area Network (CAN) information by sensors that are installed in components configured to diagnose a vehicle state (paragraph.137) { A process able to predict an event relating to machinal performance using data obtained from interior and exterior sensors, VOC, and cloud data activates interior and exterior sensors mounted on a vehicle operated by a driver for obtaining current data relating to external surroundings, interior settings, and internal mechanical conditions of the vehicle. Process is capable of detecting driver's response time based on a set of identified road conditions and information from a controller area network (“CAN”) bus of the vehicle. The real-time data relating to vehicle performance, road condition, traffic congestion, and weather condition is recorded}; and a graphic controller configured to provide a driver with diagnosis result output information that is generated based on a predetermined selection criterion among the components through Deep Learning based diagnosis using big data having the collected data (paragraph.140) {After uploading the current vehicle status to a vehicle performance predictor which resides at least partially at a cloud via a communications network, the big data is obtained from the cloud wherein the big data represents large car samples having similar attributes as the vehicle. For example, the big data accumulates information from cars with similar brands, similar mileages, similar years, similar geographic location, and similar drivers. The current vehicle status is compared with the big data and the historical data to assess whether the vehicle operates in a normal condition}. Although Tong disclose utilization of Machine learning algorithms based diagnosis using big data, however Tong did not explicitly disclose Deep Learning based diagnosis. In the same field of endeavor LEE disclosed utilization of Deep Learning based diagnosis using big data (paragraph.3) {Deep learning is one field of the machine learning, which teaches a computer how people think, and may be defined as a set of machine learning algorithms that attempt high-level abstractions through a combination of various nonlinear transformation techniques. The abstraction refers to an operation of abstracting core contents or functions in big data or complex data}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated utilization of Deep Learning based diagnosis using big data as disclosed by LEE in the information sharing platform disclosed by Tong in order to make the platform more robust, efficient and user friendly.

As per claim 11 Tong disclosed a big data based state diagnosis information providing system (paragraphs 9 and 11) {Big data system} comprising: an information sharing platform of providing bidirectional vehicle state information between a driver and a vehicle (paragraph. 133) {Display 1121 projects or displays images of a graphical planning board. Keyboard 1122 may be a conventional alphanumeric input device for communicating information between computer system 1100 and computer operator(s). Another type of user input device is cursor control device 1123, such as a conventional mouse, touch mouse, trackball, or other type of cursor for communicating information between system 1100 and user(s)}, the information sharing platform comprising: a communication controller configured to collect measured data and vehicle Controller Area Network (CAN) information by sensors that are installed in components configured to diagnose a vehicle state (paragraph.137) { A process able to predict an event relating to machinal performance using data obtained from interior and exterior sensors, VOC, and cloud data activates interior and exterior sensors mounted on a vehicle operated by a driver for obtaining current data relating to external surroundings, interior settings, and internal mechanical conditions of the vehicle. Process is capable of detecting driver's response time based on a set of identified road conditions and information from a controller area network (“CAN”) bus of the vehicle. The real-time data relating to vehicle performance, road condition, traffic congestion, and weather condition is recorded}; and a graphic controller configured to provide a driver with diagnosis result output information that is generated based on a predetermined selection criterion among the components through Deep Learning based diagnosis using big data having the collected data (paragraph.140) {After uploading the current vehicle status to a vehicle performance predictor which resides at least partially at a cloud via a communications network, the big data is obtained from the cloud wherein the big data represents large car samples having similar attributes as the vehicle. For example, the big data accumulates information from cars with similar brands, similar mileages, similar years, similar geographic location, and similar drivers. The current vehicle status is compared with the big data and the historical data to assess whether the vehicle operates in a normal condition}; a central server connected to the information sharing platform by a communication network (paragraphs,42) {Server farm} and configured to: store a database (paragraph.46) {Cloud storage of data}; and provide answer information according to an inquiry type input by the driver (paragraph.117 and 119) {Client request handler}; and at least one communication terminal configured to input the answer information (paragraph.133).
Although Tong disclose utilization of Machine learning algorithms based diagnosis using big data, however Tong did not explicitly disclose Deep Learning based diagnosis. In the same field of endeavor LEE disclosed utilization of Deep Learning based diagnosis using big data (paragraph.3) {Deep learning is one field of the machine learning, which teaches a computer how people think, and may be defined as a set of machine learning algorithms that attempt high-level abstractions through a combination of various nonlinear transformation techniques. The abstraction refers to an operation of abstracting core contents or functions in big data or complex data}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated utilization of Deep Learning based diagnosis using big data as disclosed by LEE in the system disclosed by Tong in order to make the platform more robust, efficient and user friendly.

As per claim 12 Tong-LEE disclosed the big data based state diagnosis information providing system of claim 11, wherein the inquiry type is at least one of vehicle manual related information, current vehicle state related information, or technical knowledge information (Tong, paragraph.137) { A process able to predict an event relating to machinal performance using data obtained from interior and exterior sensors, VOC, and cloud data activates interior and exterior sensors mounted on a vehicle operated by a driver for obtaining current data relating to external surroundings, interior settings, and internal mechanical conditions of the vehicle. Process is capable of detecting driver's response time based on a set of identified road conditions and information from a controller area network (“CAN”) bus of the vehicle. The real-time data relating to vehicle performance, road condition, traffic congestion, and weather condition is recorded}.

As per claim 13 an information sharing method of providing bidirectional vehicle state information between a driver and a vehicle (paragraph. 133) {Display 1121 projects or displays images of a graphical planning board. Keyboard 1122 may be a conventional alphanumeric input device for communicating information between computer system 1100 and computer operator(s). Another type of user input device is cursor control device 1123, such as a conventional mouse, touch mouse, trackball, or other type of cursor for communicating information between system 1100 and user(s)} , the information sharing method comprising: collecting, by a communication controller, measured data and vehicle Controller Area Network (CAN) information by sensors of components (paragraph.137) { A process able to predict an event relating to machinal performance using data obtained from interior and exterior sensors, VOC, and cloud data activates interior and exterior sensors mounted on a vehicle operated by a driver for obtaining current data relating to external surroundings, interior settings, and internal mechanical conditions of the vehicle. Process is capable of detecting driver's response time based on a set of identified road conditions and information from a controller area network (“CAN”) bus of the vehicle. The real-time data relating to vehicle performance, road condition, traffic congestion, and weather condition is recorded}; executing, by a graphic controller, Deep Learning based diagnosis using big data composed of the collected data; and providing, by the graphic controller, a driver with diagnosis result output information generated by a predetermined selection criterion among the components by executing the Deep Learning based diagnosis (paragraph.140) {After uploading the current vehicle status to a vehicle performance predictor which resides at least partially at a cloud via a communications network, the big data is obtained from the cloud wherein the big data represents large car samples having similar attributes as the vehicle. For example, the big data accumulates information from cars with similar brands, similar mileages, similar years, similar geographic location, and similar drivers. The current vehicle status is compared with the big data and the historical data to assess whether the vehicle operates in a normal condition}. 
Although Tong disclose utilization of Machine learning algorithms based diagnosis using big data, however Tong did not explicitly disclose Deep Learning based diagnosis. In the same field of endeavor LEE disclosed utilization of Deep Learning based diagnosis using big data (paragraph.3) {Deep learning is one field of the machine learning, which teaches a computer how people think, and may be defined as a set of machine learning algorithms that attempt high-level abstractions through a combination of various nonlinear transformation techniques. The abstraction refers to an operation of abstracting core contents or functions in big data or complex data}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated utilization of Deep Learning based diagnosis using big data as disclosed by LEE in the system disclosed by Tong in order to make the platform more robust, efficient and user friendly.

As per claim 2 Tong-LEE disclosed the information sharing platform of claim 1, wherein the predetermined selection criterion is set for each rank by comparing vibration data of the measured data with noise data of the measured data (Tong, paragraphs.72 and 140) {Sensors can be placed around engine to read engine temperature, vibration, sound, and so on. Current vehicle status is compared with the big data and the historical data to assess whether the vehicle operates in a normal condition}.

As per claims 3 and 14 Tong-LEE disclosed the information sharing platform of claim 1, wherein the diagnosis result output information comprises: a corresponding component and an abnormal probability value (Tong, paragraph.47) {Extracted data includes confidence and probability metrics for each data element that the machine learning models generate}.

As per claims 4 and 15 Tong-LEE disclosed the information sharing platform of claim 1, wherein the graphic controller is configured to: generate driving tendency analysis information (Tong, Paragraph.51) {AIA  model, for example, is able to detect which direction driver 148 is looking, whether driver 148 is distracted, whether driver 148 is texting, whether identity of driver is determined via a facial recognition process, and/or where driver 148 pays attention. It should be noted that the car may contain multiple forward-facing cameras (or 360-degree camera(s)) 144 capable of capturing a 360 degree view which can be used to correlate with other views to identify whether driver 148 checks back-view mirror to see cars behind the vehicle or checks at side view of vehicle when the car turns.} classifying the driver's tendency based on running pattern data of the driver (Tong, paragraph.56) {Upon receipt of collected information from vehicle 131 to cloud 132 as indicated by numeral 137, AIA S in cloud 132 generates a prediction report associated with a particular driver based on the driver's historical data as well as big data.}.

As per claims 6 and 17 Tong disclosed the information sharing platform of claim 1. However, Tong did not explicitly disclose wherein the Deep Learning based diagnosis comprises: a bidirectional Gated Recurrent Unit (GRU), a Deep Neural Network (DNN), and an Attention mechanism. In the same field of endeavor LEE disclosed wherein the Deep Learning based diagnosis comprises: a bidirectional Gated Recurrent Unit (GRU), a Deep Neural Network (DNN), and an Attention mechanism (paragraphs.4 and 44) {Auto encoder 1200 may include deep learning models such as an LSTM (Long Short Term Memory), an RNN (Recurrent Neural Network) and a GRU (Gated Recurrent Unit), and extract an MSE (Mean Square Error) of the CAN bus signal acquired through the CAN bus signal extractor 1100}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the Deep Learning based diagnosis comprises: a bidirectional Gated Recurrent Unit (GRU), a Deep Neural Network (DNN), and an Attention mechanism as disclosed by LEE in the method information sharing platform disclosed by Tong in order to make the platform more robust, efficient and user friendly.


As per claims 7 and 18 Tong-LEE disclosed the information sharing platform of claim 1, wherein the Deep Learning based diagnosis is executed when an execution instruction of the driver is input by voice or text (Tong, paragraph.133).

As per claims 8 and 19 Tong-LEE disclosed the information sharing method of claim 18, wherein the execution of the Deep Learning based diagnosis includes: executing, by the graphic controller, the Deep based Learning diagnosis based on the execution instruction, wherein the graphic controller comprises a plurality of artificial intelligence modules (Tong, paragraph.111) {ML framework 404 can deploy data gathering modules to gather specific data as well as deploy ML models based on the previously gathered data}.










Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 9, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (U.S. Pub. No. 2018/0182187 A1), LEE (U.S. Pub. No. 2021/0094553 A1) and further in view of Tran (U.S. Pub. No. 2021/0108926 A1). 

As per claims 5 and 16 Tong-LEE disclosed the information sharing platform of claim 4. Although Tong disclosed comparing current diagnosis with previous diagnosis. However, both Tong and LEE did not explicitly disclose wherein the driving tendency analysis information classifies the driver's tendency into a fuel efficiency type or a power performance type by comparing a current diagnosis result with a previous diagnosis result. In the same field of endeavor Tran disclosed wherein the driving tendency analysis information classifies the driver's tendency into a fuel efficiency type or a power performance type by comparing a current diagnosis result with a previous diagnosis result (paragraph.255) {Processor receives travel routes and sensor data from adjacent vehicles and optimizes group vehicular speed to improve fuel efficiency. The processor receives travel routes and sensor data from adjacent vehicles and sequences red light(s) to optimize fuel efficiency. The processor notifies the driver of driving behaviors from other drivers at a predetermined location. The processor switches turn signals and brakes using a predetermined protocol to reduce insurance premium for the driver. The processor warns the driver to avoid driving in a predetermined pattern, driving during a predetermined time, driving in a predetermined area, or parking in a predetermined area to reduce insurance premium for the driver}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the driving tendency analysis information classifies the driver's tendency into a fuel efficiency type or a power performance type by comparing a current diagnosis result with a previous diagnosis result as disclosed by Tran in the method information sharing platform disclosed by Tong-LEE in order to make the platform more robust, efficient and user friendly.

As per claims 9 and 20 Tong-LEE disclosed the information sharing platform of claim 8. However, both Tong and LEE did not explicitly disclose wherein the plurality of artificial intelligence modules are configured to match with the execution instruction in advance. In the same field of endeavor, Tran disclosed wherein the plurality of artificial intelligence modules are configured to match with the execution instruction in advance (216 and 217) {The recommendations can be filtered in advance of display. reasonableness recommendation rules may be established in the recommendation system such as described in the FIG. 16. Such rules derived from, for example, but not limited to, automatic generation machine learning, automatic generation using a generic algorithm, automatic generation using a neutral network, automatic generation using a rule inference system, data mining, generation using a preset list of recommendations, and/or a driver behavior}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the plurality of artificial intelligence modules are configured to match with the execution instruction in advance as disclosed by Tran in the method information sharing platform disclosed by Tong-LEE in order to make the platform more robust, efficient and user friendly.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tong et al (U.S. Pub. No. 2018/0182187 A1), LEE (U.S. Pub. No. 2021/0094553 A1) and Moustafa et el (U.S. Pub. No. 2022/0126864 A1).

As per claim 10 Tong-LEE disclosed the information sharing platform of claim 8. However, both Tong and LEE did not explicitly disclose wherein the execution instruction is re-input when the accuracy of confirming a specific-rank execution instruction among the execution instructions is equal to or less than a predetermined accuracy. In the same field of endeavor Moustafa disclosed wherein the execution instruction is re-input when the accuracy of confirming a specific-rank execution instruction among the execution instructions is equal to or less than a predetermined accuracy (paragraph.312 and 314) {It may be beneficial to score and rank the data collected by crowdsourcing in a way that helps identify its goodness} .
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the execution instruction is re-input when the accuracy of confirming a specific-rank execution instruction among the execution instructions is equal to or less than a predetermined accuracy as disclosed by Moustafa in the method information sharing platform disclosed by Tong-LEE in order to make the platform more robust, efficient and user friendly.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647